DETAILED ACTION
Claims 1-2, 5, 8-9, 11-12, 14, 19-20, 22, 24, 26, 28, 33-34, 38-39, 41 and 44 were subjected to restriction requirement mailed on 09/24/2021.
Applicant filed a response, and elected Group I, claims 1-2, 5, 8, 9, 11, 12 and 14 with traverse on 11/18/2021.
Applicant canceled claims 11 and 33 on 11/18/2021.
Claims 1-2, 5, 8-9, 12, 14, 19-20, 22, 24, 26, 28, 34, 38-39, 41 and 44 are pending, of claims 19-20, 22, 24, 26, 28, 34, 38-39, 41 and 44 are withdrawn after consideration.
Claims 1-2, 5, 8, 9, 12 and 14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (GB1704017.1, filed on 03/14/2017) under 35 U.S.C. 119 (a)-(d).
Applicant’s claim for the benefit of a prior-filed application (PCT/GB2018/050621, filed 03/12/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
In response to the election of species in the Office Action mailed 9/24/2021, upon further consideration, the election of the species requirement is withdrawn from the record.
Applicant's election with traverse of Group I, claims 1, 2, 5, 8, 9, 12 and 14 in the reply filed on 11/18/2021 is acknowledged.  

Applicant primarily argues:
“Applicants submit that the Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and, therefore, has not met the burden necessary to support the assertion.” 
Remarks, p. 8

“Applicants respectfully traverse the Restriction Requirement on the ground that unity of invention does exist between Groups I-IV, because there is a technical relationship that involves the same special technical feature. It is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art.” 
Remarks, p. 8-9

The examiner respectfully traverses as follows:
Firstly, applicant has not provided specific technical features that has not been considered in making the assertion of a lack of unity by the examiner.
Secondly, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, for further clarification, the examiner agrees that Group I to Group IV do share the same technical feature.  However, as stated on pages 3-5 of Office Action mailed 9/24/2021, the technical feature is not special technical feature as it does not make a contribution over the prior art in view of Ma. Given applicant has not traversed any specific limitation of the technical 

The restriction requirement is still deemed proper and is therefore made FINAL.

Claims 19-20, 22, 24, 26, 28, 34, 38-39, 41 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected processes and to a nonelected product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2021.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al, Nickel-supported on La2Sn2O7 and La2Zr2O7 pyrochlores for methane steam reforming: Insight into the difference between tin and zirconium in the B site of the compound, ChemCatChem, 2014, 6, 3366-3376 (Ma) (provided in IDS received on September 12, 2019).
Regarding claims 1-2, Ma discloses that both La2Sn2O7 and La2Zr2O7 are pyrochlores prepared and subsequently used as supports for Ni to prepare catalysts for methane steam reforming (Ma, page 3367, bottom of left column); catalyst preparation comprises that Ni(NO3)3 solution was impregnated onto the pyrochlore supports, dried and calcined in air (i.e., the catalysts are solid mixed oxide material), and the Ni loading for all the prepared catalysts was 12 wt.% (Ma, page 3375, bottom paragraph of left column).
However, the recitation in the claims that the solid mixed oxide material is “suitable for use in catalyzing a methane dry reforming reaction” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Ma 
	
Regarding claim 12, as applied to claim 1, Ma further discloses the Ni loading for all the prepared catalysts was 12 wt.% (i.e., 12 wt.% of Ni supported on La2Zr2O7 in the form of NiO) (Ma, page 3375, bottom of left column). With the respective atomic mass (i.e., La: 139 g/mol, Zr: 91 g/mol, Ni: 59 g/mol, O: 16 g/mol) and mathematical conversion (detailed below), it can be derived that catalyst of 12 wt.% of Ni supported on La2Zr2O7 in the form of NiO corresponds to 27 wt.% Zr relative to the total weight of Ni supported on La2Zr2O7 .
Mathematical conversion:
Weight percentage of NiO = 12 wt.% *(59+16)/59=15 wt.%
Weight percentage of La2Zr2O7 =100 wt.% - 15 wt.%=85 wt%
Therefore, weight percent of Zr = 85 wt.% * (91*2)/(139*2+91*2+16*7)=27 wt.%

Regarding claim 14, as applied to claim 1, Ma further discloses Ni/La2Sn2O7[a] has surface area of 8.9 m2/g and pore volume of 0.092 ml/g (Ma, page 3370, left column, Table 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ma, in view of D’Souza et al., US2015/0014591 A1 (D’Souza) (provided in IDS received on 09/12/2019).
Regarding claim 5, as applied to claim 1, Ma further discloses that part of the B site of La2Zr2O7 (i.e., Zr) can be substituted with Ni that advantageously leads to improved catalytic activity and suppressed carbon deposition (Ma, page 3367, left column, lines 9-14). Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ni to the B site of La2Zr2O7 of the solid mixed oxide material of Ma in order to further improve catalytic activity and suppress carbon deposition, as disclosed by Ma.
However, Ma does not explicitly disclose that Ni, that substitutes part of the B site Zr of La2Zr2O7 in the Ni/La2Zr2O7 catalyst (Ma, Abstract), is in the form of divalent cation, as presently claimed.
With respect to the difference, D’Souza teaches a method of making a pyrochlore (D’Souza, Abstract). D’Souza further teaches preparation method of 10 wt.% La2Ni0.11Zr1.89O7 grafted on MgAl2O4, wherein preparation of La2Ni0.11Zr1.89O7 uses NiCl2.6H2O (i.e., Ni is necessarily a divalent cation) (D’Souza, [0092] and [0093]).
As D’Souza expressly teaches, the pyrochlore catalyst formed by the method has desirable properties, such as relatively large active surface areas (D’Souza, [0008]).
D’Souza is an analogous art, as D’Souza is drawn to a method of making a pyrochlore.
In light of the motivation of D’Souza of the method of preparing the pyrochlore catalyst of La2Ni0.11Zr1.89O7, including using NiCl2.6H2O, as set forth above, it therefore would have been obvious to a person of ordinary skill in the art to effectively modify La2Zr2O7 in the Ni/La2Zr2O7 catalyst of Ma using the method of D’Souza, including using NiCl2.6H2O to form Ni/La2Ni0.11Zr1.89O7 in order to provide desirable properties, such as relatively large active surface areas, and thereby arrive at the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, and in view of Gallego et al., CO2 reforming of CH4 over La-Ni based perovskite precursors, Applied Catalysis A: General, 2006, 311, 164-171 (Gallego).

Regarding claims 8-9, as applied to claim 1, Ma does not explicitly disclose wherein the solid mixed oxide material comprises a second crystalline phase, the second crystalline phase being attributable to a Ruddlesden-Popper crystal structure.

With respect to the difference, Gallego discloses that there is remaining challenge of coke formation even for Ni based supported catalyst (Gallego, Introduction, 1st paragraph). Gallego further discloses that formation of Ni compound with a well-defined structure can be a source of small Ni particles and can overcome the challenge of achieving high dispersion of Ni metal species and limiting coke formation (Gallego, Introduction, right column, lines 2-10). Gallego further discloses that among multiple Ni compounds studied, La2NiO4 provides the highest catalytic activity (Gallego, Conclusions, lines 3-10). According the specification, La2NiO4 is of Ruddlesden-Popper crystal structure (Gallego, p[0081] and Fig. 1). As the formula of La2NiO4 expressly indicates, La2NiO4 has a composition according to general formula (II) A’2B’O4, wherein A’ is at least one trivalent cation of an element (i.e., La); and B’ is a divalent cation of Ni.
Gallego is analogous art, as Gallego is drawn to Ni catalyst for methane reforming.
Therefore, it would have been obvious to a person of ordinary skill in the art to include a second crystalline phase having a composition according to general formula (II) A’2B’O4, wherein A’ is at least one trivalent cation of an element (i.e., La); and B’ is a divalent cation of Ni as disclosed by Gallego as a Ruddlesden-Popper second crystalline phase in the solid metal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732